Back to Form 8-K [form8-k.htm]
Exhibit 10.3


WELLCARE HEALTH PLANS, INC.
LONG TERM INCENTIVE CASH BONUS PLAN


LONG TERM INCENTIVE CASH BONUS PLAN AWARD AGREEMENT


This LONG TERM INCENTIVE CASH BONUS PLAN AWARD AGREEMENT (the “Award Agreement”)
is made and entered into effective as of [•] (the “Grant Date”), by and between
WellCare Health Plans, Inc., a Delaware corporation (“WellCare”), and [•] (the
“Grantee”).


RECITALS


In consideration of services to be rendered by the Grantee as an employee of
WellCare and its Subsidiaries and to provide incentive to the Grantee to remain
with WellCare and its Subsidiaries, it is in the best interests of WellCare to
make an Award grant to the Grantee in accordance with the terms of this Award
Agreement; and


The Award is granted pursuant to the WellCare Health Plans, Inc. Long Term
Incentive Cash Bonus Plan (the “Plan”), the terms of which are incorporated
herein for all purposes.  Unless otherwise provided herein, terms used herein
that are defined in the Plan and not defined herein shall have the meanings
attributable thereto in the Plan.


NOW, THEREFORE, for and in consideration of the mutual premises, covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:


1.           Award.  WellCare hereby grants on the Grant Date to the Grantee
$[•] (the “Award”), subject to the terms, provisions and restrictions set forth
in this Award Agreement and in the Plan.  $[•] is the “Target Award”.  Each
Award is a cash award calculated in accordance with the terms set forth
below.  The minimum Award is zero; the maximum amount of the Award is equal to
$[•] (the “Maximum Award”).  The amount that is to be paid in respect of an
Award shall be calculated in accordance with any and all of the financial and
performance criteria set forth Schedule 1.  Notwithstanding the foregoing or as
a limitation of Section 6, at any time prior to a Change in Control of WellCare,
the Committee in its sole discretion, shall be permitted at any time prior to
payment in respect of an Award to reduce or otherwise amend the Award (including
determining that zero dollars should be paid), regardless of whether the
financial and performance criteria set forth in Schedule 1 have been achieved.


 
2.
Payment of Awards.



(a)           Except as provided in Sections 1, 2(b) and 3 hereof, a Grantee
shall be paid an amount in cash with respect to an Award as soon as practicable
following the end of the Performance Period, but in no event later than March 15
of the year following the year in which the end of the Performance Period occurs
(the “Payment Date”); provided, than any applicable performance goals have been
achieved and the Grantee satisfies the other requirements set forth

 
 

--------------------------------------------------------------------------------

 
 
in this Award Agreement, in each case as determined in the Committee’s sole
discretion.  The Performance Period begins on [•] and ends on [•].


(b)           Subject to Section 3 and subject to any determinations made by the
Committee pursuant to the last sentence of Section 1, in the event of a Change
in Control of WellCare, the Target Award shall become payable on the Payment
Date.


3.           Termination of Employment.


(a)           Except as set forth in Section 3(b), upon the termination or
cessation of Grantee’s employment with WellCare and its Subsidiaries (the “Date
of Termination”) for any reason whatsoever, if payment has not been made in
respect of an Award, the Award shall automatically and without notice terminate,
be forfeited and become null and void.


(b)           Notwithstanding the foregoing, and subject to any determinations
made by the Committee pursuant to the last sentence of Section 1, if the Grantee
ceases to be an employee of WellCare and its Subsidiaries, and the Grantee’s
employment was terminated (i) by WellCare or a Subsidiary without Cause, or (ii)
by the Grantee for Good Reason, in either case, within twelve months after there
is a Change in Control of WellCare, then the Target Award shall be paid as soon
as practicable following the Date of Termination, but in no event later than
March 15 of the year following the year in which the Date of Termination occurs.


(c)           Definitions.  For purposes of this Award Agreement, the terms
“Cause” and “Good Reason” shall have the meetings set forth below.


(i)           “Cause” shall have the equivalent meaning as the term “cause” or
“for cause” in any employment agreement between the Grantee and WellCare or any
Subsidiary, or in the absence of such an agreement that contains such a defined
term, shall mean the occurrence of one or more of the following events: (A)
conviction of any felony or any crime or offense lesser than a felony involving
the property of WellCare or a Subsidiary; or (B) deliberate or reckless conduct
that has caused demonstrable and serious injury to WellCare or a Subsidiary,
monetary or otherwise, or any other serious misconduct of such a nature that the
Grantee’s continued relationship with WellCare or a Subsidiary may reasonably be
expected to adversely affect the business or properties of WellCare or any
Subsidiary; or (C) willful refusal to perform or reckless disregard of duties
properly assigned, as determined by WellCare; or (D) breach of duty of loyalty
to WellCare or a Subsidiary or other act of fraud or dishonesty with respect to
WellCare or a Subsidiary.  For purposes of this Section 3(c)(i), any good faith
determination of “Cause” made by the Committee shall be binding and conclusive
on all interested parties.


(ii)           “Good Reason” shall have the equivalent meaning as the term “good
reason” or “for good reason” in any employment agreement between the Grantee and
WellCare or any Subsidiary, or in the absence of such an agreement that contains
such a defined term, shall mean (A) the assignment to the Grantee of any duties
materially inconsistent with the Grantee’s duties or responsibilities as
assigned by WellCare (or a Subsidiary), or any other action by WellCare (or a
Subsidiary) which results in a material diminution in such duties or
responsibilities, excluding for this purpose any isolated, insubstantial and
inadvertent actions not

 
2

--------------------------------------------------------------------------------

 
 
taken in bad faith and which are remedied by WellCare (or a Subsidiary) promptly
after receipt of notice thereof given by the Grantee; (B) any material failure
by WellCare (or a Subsidiary) to make any payment of compensation or pay any
benefits to the Grantee that have been agreed upon between WellCare (or a
Subsidiary) and the Grantee in writing, other than an isolated, insubstantial
and inadvertent failure not occurring in bad faith and which is remedied by
WellCare (or a Subsidiary) promptly after receipt of notice thereof given by the
Grantee; or (C) WellCare’s (or Subsidiary’s) requiring the Grantee to be based
at any office or location outside of fifty miles from the location of employment
as of the date of award, except for travel reasonably required in the
performance of the Grantee’s responsibilities.


4.           Rights with Respect to Awards.  In the event of any merger,
consolidation or other reorganization in which WellCare is not the surviving or
continuing company or in which a Change in Control is to occur, all of
WellCare’s obligations with respect to the Award shall, on such terms as may be
approved by the Committee prior to such event, be assumed by the surviving or
continuing company or canceled in exchange for cash.


5.           Miscellaneous.


(a)           Tax Withholding.  Any payments paid pursuant to this Award
Agreement will be subject to any Federal, State or local taxes required by law
to be withheld.


(b)           Section 409A.  This Award Agreement shall be interpreted,
administered and construed in a manner so as to avoid the imposition of
interest, taxes and penalties on the Grantee pursuant to Section 409A of the
Code.  It is intended that the Award is exempt from the requirements of Section
409A of the Code pursuant to the “short-term deferral” exception under Treasury
Regulation Section 1.409A-1(b)(4).


(c)           No Limit on Other Compensation Arrangements.  Nothing contained in
this Agreement shall preclude the Company and its Subsidiaries from adopting or
continuing in effect other or additional compensation plans, agreements or
arrangements, and any such plans, agreements and arrangements may be either
generally applicable or applicable only in specific cases or to specific
persons.


(d)           Severability.  If any term or provision of this Award Agreement is
or becomes or is deemed to be invalid, illegal or unenforceable in any
jurisdiction or under any applicable law, rule or regulation, then such
provision shall be construed or deemed amended to conform to applicable law (or
if such provision cannot be so construed or deemed amended without materially
altering the purpose or intent of this Award Agreement or an Award hereunder,
such provision shall be stricken as to such jurisdiction and the remainder of
this Award Agreement and the award hereunder shall remain in full force and
effect).
 
(e)           No Trust or Fund Created.  Neither this Award Agreement nor the
grant of the Award  hereunder shall create or be construed to create a trust or
separate fund of any kind or a fiduciary relationship between the Company and
its Subsidiaries and the Grantee or any other person.  To the extent that the
Grantee or any other person acquires a right to receive payments from the
Company and its Subsidiaries pursuant to this Award Agreement, such right shall
be no greater than the right of any unsecured general creditor of the Company.

 
3

--------------------------------------------------------------------------------

 



(f)            Electronic Delivery and Signature.  Grantee hereby consents and
agrees to electronic delivery of the Plan and any related documents.  If the
Company establishes procedures for an electronic signature system for delivery
and acceptance of the Plan and any related documents, Grantee hereby consents to
such procedures and agrees that his or her electronic signature is the same as,
and shall have the same force and effect as, his or her manual
signature.  Grantee consents and agrees that any such procedures and delivery
may be effected by a third party engaged by the Company to provide
administrative services related to the Plan.


(g)           Headings.  Section, paragraph and other headings and captions are
provided solely as a convenience to facilitate reference.  Such headings and
captions shall not be deemed in any way material or relevant to the
construction, meaning or interpretation of this Award Agreement or any term or
provision hereof.


(h)           Governing Law.  This Award Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Delaware (without reference to the conflict of laws rules or principles
thereof).


(i)            Counterparts.  This Award Agreement may be executed in two or
more separate counterparts, each of which shall be an original, and all of which
together shall constitute one and the same agreement.


6.           Forfeiture and Repayment of Award.  If, at any time, the Board or
the Committee, as the case may be, in its sole discretion determines that any
action or omission by the Grantee constituted (a) wrongdoing that contributed to
(i) any material misstatement in or omission from any report or statement filed
by the Company with the U.S. Securities and Exchange Commission or (ii) a
statement, certification, cost report, claim for payment, or other filing made
under Medicare or Medicaid that was false, fraudulent, or for an item or service
not provided as claimed, (b) intentional or gross misconduct, (c) a breach of a
fiduciary duty to the Company or a Subsidiary or (d) fraud, then in each such
case, commencing with the first fiscal year of the Company during which such
action or omission occurred, the Grantee shall forfeit (without any payment
therefore) up to 100% of the Award that has not been paid out and shall repay to
the Company, upon notice to the Grantee by the Company, up to 100% of the
pre-tax amount received in respect of the Award during and after such fiscal
year.  The Board or the Committee, as the case may be, shall determine in its
sole discretion the date of occurrence of such action or omission, the
percentage of the Award that shall be forfeited and the percentage of the
pre-tax amount received pursuant to the Award that must be repaid to the
Company.


*  *  *  *  *



 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed this Award Agreement as of the date first written above.


WELLCARE HEALTH PLANS, INC.




By: ______________________________
Name: Alec Cunningham
Title: Chief Executive Officer




Grantee acknowledges receipt of a copy of the Plan and represents that he or she
is familiar with the terms and provisions thereof, and hereby accepts this Award
Agreement subject to all of the terms and provisions thereof.  Grantee has
reviewed the Plan and this Award Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Award
Agreement, and fully understands all provisions of this Award Agreement and the
Plan.


GRANTEE:




By: __________________________________
[•]



 
5

--------------------------------------------------------------------------------

 

SCHEDULE 1
 
CRITERIA FOR PAYMENT OF AWARD
 


All terms used in the chart below shall be defined and interpreted in the
Committee’s sole discretion.

 
WEIGHT
Payout
METRIC
THRESHOLD
50%
TARGET
100%
MAXIMUM
150%
 
  FINANCIAL
 
 
25%
Return on Equity
Closing the gap to
peer median
Peer Median
Exceptional performance
above median
 
25%
Operating Margin
 
  QUALITY
 
50%
 
Medicare STARS Report
Discretion
3.5
Discretion
 
Medicaid HEDIS/Quality Results
Discretion
100%
Discretion
 
Accreditation Achievement
Discretion
100% accredited in all Medicaid states
Discretion
 
Quality of Leadership
70%
75%
80%

 
Regardless of whether any criteria set forth in Schedule 1 have been achieved,
in making a determination as to whether or not an Award will be paid, and the
amounts of Award payments, if any, the Committee will take into consideration
other factors, including, but not limited to, unanticipated events, acquisition
and expansion costs, non-recurring and extraordinary items, and other equitable
factors, as determined by the Committee in its sole discretion, if such factors
occur.


Notwithstanding the foregoing or as a limitation of Section 6, the Committee, in
its sole discretion, shall be permitted at any time prior to payment in respect
of an Award to reduce or otherwise amend the Award (including determining that
zero dollars should be paid), regardless of whether any criteria set forth in
Schedule 1 have been achieved.


6

